Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           
Status of Claims
1.	This Final Office action is in response to the application filed on 12/19/2016 and the amendments and remarks filed on 08/30/2021
2.         Claims 1-12 are amended
3.         Claims 1-12 are pending 

Claim Rejections - 35 USC § 101

4.         35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.       Claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-12 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
7.       Therefore, claims 1-12 were analyzed for U.S.C. 101 as follows:
8.       Claims 1-10 are directed to a system, Claim 11 is directed to a method, and claim 12 is directed to a computer program product.

A system for securing, in real-time, an electronic gift card transfer over a network, comprising: 
one or more servers configured to: 
provide, via the network, a gift card identifier, to a consumer device, upon receiving payment information including credit card data; store, by a gift card management server, in a gift card management system database, a prepaid balance value associated with the gift card identifier, wherein the prepaid balance value is redeemable for currency through exchange services, 
wherein the gift card identifier is stored in association with the electronic gift card and the credit card data, and 
wherein the gift card identifier is not associated with any particular consumer account in order to facilitate a transfer of the electronic gift card; 
perform, real-time, gift card monitoring for current validity by receiving reports or notifications from credit card or other payment account processing servers, accessing the gift card management system database, and setting the prepaid balance value associated with the gift card identifier associated with a stolen credit card to zero; 
receive a request for the prepaid balance value from a second device via the network;
in response to receiving the request for the prepaid balance value: 
(i) verify, independently of an eligibility of the second device to receive the prepaid balance value, whether the electronic gift card is eligible for transfer by
(a) accessing reports or notifications from the credit card or other payment account processing servers; 
(b) determining whether the credit card data from which payment was received is currently valid, at time of the verification of whether the electronic gift card is eligible for transfer;
(c) determining whether the electronic gift card was purchased using a credit card currently identified as stolen, based on a determination that the electronic gift card was purchased with a credit card that was subsequently canceled; and 
(d) in an instance in which the electronic gift card was purchased using the  credit card currently identified as stolen and setting, via the gift card management server, the prepaid balance value associated with the gift card identifier, that is stored in the gift card management system database, to a zero balance amount; 
(ii) verify whether the second device is eligible to receive the prepaid balance value based on merchant verification data received from the second device; and 
in response to determining that the second device is ineligible to receive the prepaid balance value, withhold the prepaid balance value from the second device.
10.       Claim 1, and corresponding representative claims 11 and 12, the system for receiving, accessing, determining, and associating financial data for securing an electronic gift card transfer over a network. Therefore, the claims are directed to a method for controlling access to prepaid balance value and verifying the identity of a user to facilitate an economic transaction. These limitations are steps to describe the method of securing an electronic gift card transfer over a network for detecting misuse processing an electronic gift card transaction using concepts relating to certain methods of organizing human activity, more specifically fundamental economic principles or practices  (Including hedging, insurance, mitigating risk) commercial or legal interactions (Including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
11.       The limitations of provide a gift card identifier, to a consumer device, upon receiving payment information including credit card data, receive a request for the prepaid balance value from a second device via the network, in response to receiving the request for the prepaid balance value, accessing reports or notifications from the credit card or other payment account processing servers, perform, real-time, gift card monitoring for current validity by receiving reports or notifications from credit card or other payment account processing servers, accessing the gift card management system database, in an instance in which the electronic gift card was purchased using a credit card currently identified as stolen, and store a prepaid balance value associated with the gift card identifier, wherein the prepaid balance value is redeemable for currency through exchange services. The above limitations recite providing, receiving, and accessing information to and from gift card management server and store in the gift card management system database. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the receiving, providing, accessing, and storing the payment and credit card data including the balance value. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The limitations of verify whether the second device is eligible to receive the prepaid balance value based on merchant verification data received from the second device, determining whether the credit card data from which payment was received is currently valid, at time of the verification of whether the electronic gift card is eligible for transfer, verify, independently of an eligibility of the second device to receive the prepaid balance value, whether the electronic gift card is eligible for transfer by, determining whether the electronic gift card was purchased using a credit card currently identified as stolen, based on a determination that the electronic gift card was purchased with a credit card that was subsequently canceled, in response to determining that the second device is ineligible to receive the prepaid balance value, withhold the prepaid balance value from the second device. The steps of “determining” and “verify/verification”, as drafted under its broadest reasonable interpretation, are recited in a particular way of achieving results. The above steps is recited at a high-level of generality (i.e. performing generic functions of determining and verify/verification using a generic second device for credit card data and balance value) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The limitations of wherein the gift card identifier is not associated with any particular consumer account in order to facilitate a transfer of the electronic gift card, setting the prepaid balance value associated with the gift card identifier associated with a stolen credit card to zero, and wherein the gift card identifier is associated with the electronic gift card and the credit card data, and that a generic gift card management system database and servers performs the associating (i.e. comparing) step. The associating step is recited at a high level of generality (i.e. as a general means of associating balance value with the gift card identifier and the gift card identifier associated with the gift card and credit card data) , and amounts to mere data gathering and associating. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. 
12.       Independent claim 1, corresponding representative claims 11, 12, further recite the additional elements or combination of elements other than the abstract idea of a “consumer device", “gift card management system database”, “payment account processing servers”, “gift card management server”, "network", "processing servers", and "gift card identifier''. The individual computing components and additional elements in the claims are recited at a high level of generality and do not amount to anything more than instructions to perform the abstract idea using a generic computer element. Here, the judicial exception is not integrated into a practical application. The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. There is no recited claim element that improves the functioning of a computer, machine, or where the steps are applied some meaningful way. 
13.       The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
a.         The gift card management server 104 may be embodied as a single computer or multiple (e.g., distributed or cloud-based) computers.(Specification: Paragraph [0033])
b.         The consumer devices 108A-108N may be any computing device as known in the art and operated by a consumer. Electronic data received by the server 104 from the consumer devices 108A-108N may be provided in various forms and via various methods. For example, the consumer devices 108A-108N may include wired or stationary devices such as desktop computers or workstations. Such stationary devices may be used, for example, to purchase, transfer, exchange, or redeem gift cards. (Specification: Paragraph [0036])
c.         The communications circuitry 208 may be any means such as a device or circuitry embodied in either hardware or a combination of hardware and software that is configured to receive and/or transmit data from/to a network and/or any other device, circuitry, or module in communication with the apparatus 200. In this regard, the communications circuitry 208 may include, for example, a network interface for enabling communications with a wired or wireless communication network. For example, the communications circuitry 208 may include one or more network interface cards, antennae, buses, switches, routers, modems, and supporting hardware and/or software, or any other device suitable for enabling communications via a network (Specification: Paragraph {0052])
14.       Based on the above interpretation and descriptions, the additional elements and limitations are comparable to devices available in the relevant field. These additional components amounts to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The additional element "gift card identifier'' (i.e. redemption code) are comparable to password, secret codes, pin codes and which are characterized by "a character string that can be entered on a merchant website or point of sale" (Specification: Paragraph [0019]) available in the relevant field. It is instructions to implement the abstract idea. The claim does not recite any improvements to the generic computing components. The result produced by the invention is no different than a purely mental result, making the role of the computing components insignificant to the abstract ideas, which are not transformed or limited in any significant or meaningful way by the superficial recitation of generic .computing technologies. In addition, the claims do not recites additional elements that integrate the exception into a practical application of that exception.
15.       Finally, taken together, the additional elements and components of claim 1, and corresponding claims 11-12 have been considered and are not ordered combinations as defined by the courts.
16.       Dependent claims 2-6 further recite the limitations of wherein the one or more servers configured to withhold the prepaid balance value from the second device includes being configured to provide a zero or invalid balance value to the second device via the network, in response to determining that the second device is eligible to receive the prepaid balance value, provide the prepaid balance value to the second device via the network, determine the second device is an ineligible exchange server in response to verifying that the device is ineligible to receive the prepaid balance value, wherein: the merchant verification data includes a merchant identifier received from the second device; and the one or more servers configured to verify whether the second device is eligible to receive the prepaid balance value based on merchant verification data includes the one or more servers being configured to compare the received merchant identifier with a stored merchant identifier associated with the gift card, the merchant verification data includes a password received from the second device; and the one or more servers configured to verify whether the second device is eligible to receive the prepaid balance value based on merchant verification data includes the one or more servers being configured to compare the received password with a stored cryptographically secure hash of a password associated with the gift card. These recited limitations falls within the certain methods of organizing human activities grouping of abstract ideas as it relates to commercial interaction of sales activities. Accordingly the claims recite an abstract idea.    The above limitations do not transform the abstract idea but merely elaborates on how the abstract idea in the independent claims may be implemented and the technological environment upon which the abstract idea may be carried out. Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea.
17.       The additional element "device", "network", "exchange server'', "server", "third computing device", "payee database", "querying module", and "password" recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The additional component and additional elements amount to no more than a generic computing component and elements that does not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claims do not recite any improvements to the generic computing component. The result produced by the invention is no different than a purely mental result, making the role of the computing component insignificant to the abstract ideas, which are not transformed or limited in any significant or meaningful way by the superficial recitation of generic computing technology, The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claims, dependent claims 2-6 are directed to an ineligible judicial exception without any significant more.
18.       Dependent claims 7-10 further recite further limitations of the merchant verification data includes encrypted verification data received from the second device, verify whether the second device is eligible to receive the prepaid balance value based on merchant verification data includes the one or more servers being configured to: generate decrypted verification data based on decrypting the encrypted verification data with a public key associated with the gift card, compare the decrypted verification data with stored verification data, wherein the decrypted verification data matches the stored verification data when the encrypted verification data was generated by the second device using a private key pair of the public key associated with the gift card, wherein: the one or more servers are further configured to generate an application programming interface (API) token and provide the API token to eligible devices for receiving the balance value; the one or more servers configured to verify whether the second device is eligible to receive the prepaid balance value based on merchant verification data includes the one or more servers being configured to: receive the merchant verification data from the second device, compare the received merchant verification data with the API token, wherein the one or more servers configured to verify whether the second device is eligible to receive the prepaid balance value based on merchant verification data includes the one or more servers being configured to: receive location data from the second device, wherein the location data is generated based on at least one of a global positioning system (GPS) or a cloud-based location service; and compare the received location data with stored location data for eligible devices for receiving the prepaid balance value, wherein the one or more servers configured to verify whether the second device is eligible to receive the prepaid balance value based on merchant verification data includes the one or more servers being configured to: determine a redemption deadline; and determine the second device is ineligible to receive the prepaid balance value in response to determining that the redemption deadline has elapsed, These limitations do not transform the abstract idea but merely elaborates on how the abstract idea in the independent claims may be implemented (i.e., the steps to receive, verify, generate, store, compare, and determine if financial data (i.e , value) can be transferred on for a financial transaction to mitigate risk) and the technological environment upon which the abstract idea may be carried out. Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea. The limitations of receiving encrypted verification data, generating decrypted verification data, storing verification data, association the gift card with the private and public key, receiving the balance value, providing and generating the API token, comparing the received merchant verification data with the API toke, verifying the device can receive is eligible to receive the balance value, determining a redemption deadline, determining the device is ineligible to receive the balance value, determining if the redemption deadline has elapsed, receiving the location data, generating location data, comparing the received and stored location data, that is, other than reciting that the abstract idea will be operable on generic computer components, nothing in the claim element preclude the steps could be performed in the human mind, or by a human using pen or paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, the claim recites an abstract idea 
19.       The additional elements "servers", "device", "Application Programming Interface (API) token", "Global Position System (GPS)", "public key", "private key pair", "encrypted verification data", and "decrypted verification data", second computing device", recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The additional component and additional elements amount to no more than a generic computing component and elements that does not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claims do not recite any improvements to the generic computing component. The result produced by the invention is no different than a purely mental result, making the role of the computing component insignificant to the abstract ideas, which are not transformed or limited in any significant or meaningful way by the superficial recitation of generic computing technology. The claim does not recites additional elements that integrate the exception into a practical application of that exception. Therefore, similar to the independent claims, dependent claims 7-10 are directed to an ineligible judicial exception without any significant more.
20.       In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-12 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments 
21.       Applicant’s arguments with respect to the rejection of claims 1- 12 under U.S.C. § 112 for the terms “prepaid balance value” and “second device”, Applicant's remarks & amendments where the rejected subject matter were deleted and/or amended. Therefore, the Applicant’s remarks and amendments have been fully considered and are persuasive, the rejection is withdrawn. 
22.	Applicant’s arguments with respect to the rejection of claims 1, 11, 12 under U.S.C. § 112 for the terms “setting the balance value associated with the gift card identifier associated with a stolen credit card to zero” and of “verify, independently of an eligibility of the second device to receive the prepaid balance value”, Applicant's remarks & amendments where the rejected subject matter were amended. Therefore, the Applicant’s remarks have been fully considered and are persuasive, the rejection is withdrawn. 
23.       Applicant’s arguments with respect to the rejection of claims 1-12 under § 101, Applicant’s remarks have been fully considered but they are not persuasive.
            Applicant’s arguments that the claims are directed to statutory subject matter and are not directed to a judicial exception. The Applicant’s arguments further recite that the claimed invention includes elements that, when considered either alone or in combination, constitute significantly more than any alleged abstract to which the claimed invention may be directed and further provide a technical improvement.
            The Examiner respectfully disagree. As discussed above in the U.S.C 101 rejection above, the amended claims, as drafted, are steps for securing an electronic gift card transfer (i.e. processing a financial transaction) over a network for detecting misuse (i.e. mitigate risk)). The steps of system for receiving, accessing, determining, and associating financial data for securing an electronic gift card transfer over a network are steps that the Federal Courts have ruled that these steps as reciting patent-ineligible subject matter. The Application supports the above conclusion where it recites “embodiments of the invention relate, generally, to techniques for improving security for electronic gift cards transferable over a network” (Specification: Paragraph [0001]), and “Once the consumer provides access to a particular feature of the mobile device, information derived from that feature may be provided to the gift card system 102 to improve the quality of the consumer's interactions with the gift card service” (Specification: Paragraph [0038]). Therefore claims 1, corresponding claims 11 and 12, as drafted, are directed to an abstract idea. 
The Applicants argument recite that the amended claims as a whole, integrate their elements into a practical application under the second prong of the Step 2A analysis. The Applicant further recite that the claims recite additional elements that "reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.” In addition, the claims recite a combination of elements that enable online gift card transfers, where the gift cards are associated with a prepaid balance value stored remotely, in a database, the payment method of which is monitored to confirm validity, not only at the time of purchase, but also after (i.e., when a credit card is reported stolen - after it's used fraudulently). As a result, the combination of elements results in the online gift cards become more securely transferable between consumer devices. 
            The Examiner respectfully disagree. In regards to Example 40, the claims are directed to a technical solution to a technical problem (i.e. improving technology, technological solution). The amended claims are not a technical solution to a technical problem but a business solution to a business problem (i.e. securing an electronic gift card transfer (i.e. processing a financial transaction) over a network for detecting misuse (i.e. mitigate risk)).  Therefore the claims are directed to a method for controlling access to financial data (i.e., in this case prepaid balance value) and verifying the identity of a user to facilitate an economic transaction. The above conclusion is supported in the Applicants Amendments and Remarks were it recites: “the claims recite a combination of elements that enable online gift card transfers” (Arguments & Remarks, pg. 12) and where it recites “As a result of the claimed invention and the combination of elements recited therein, online gift cards become more efficiently and securely transferable” (Arguments & Remarks, pg. 12)
            The amended claims, as drafted, are not integrated into a practical application. The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. The amended claims 1, corresponding claims 11, and 12, as drafted, recite the additional elements or combination of elements other than the abstract idea of a “consumer device", “gift card management system database”, “gift management server”, “payment account processing servers”, "network", and "processing servers".  Therefore the claims are directed to a method for controlling access to financial data (i.e., in this case prepaid balance value) and verifying the identity of a user to facilitate an economic transaction, for which computers are merely used in a conventional way, rather than a technological improvement to computer functionality itself. For example, the computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Application Specification supports the above where it recites: “the processor 202 may be configured to execute instructions stored in the memory 204 or otherwise accessible to the processor. Alternatively or additionally, the processor may be configured to execute hard-coded functionality. As such, whether configured by hardware or software methods, or by a combination thereof, the processor may represent an entity (e.g., physically embodied in circuitry) capable of performing operations according to an embodiment of the present invention while configured accordingly. Alternatively, as another example, when the processor is embodied as an executor of software instructions, the instructions may specifically configure the processor to perform the algorithms and/or operations described herein when the instructions are executed.”(Specification: Paragraph [0050]. See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore the amended claims 1-12, as drafted, are directed to an abstract idea without a practical application.
In regards to 2B, As stated in the Office Action and above, the claims 1, corresponding claims 11 and 12, recite the additional components and elements of a “consumer device", “gift card management system database”, “payment account processing servers”, "network", "processing servers", and "gift card identifier''. As stated above, the computer hardware is recited at a high-level of generality. Further, applicant's specification fails to set forth that the recited elements of the claims amount to significantly more. It is clear from the above that only general computing components and no specialized computer, hardware, or technology is required in order to implement the invention. The claims were directed to the abstract ideas of receiving, processing and analyzing information to detect fraud and taking action when fraud is detected (i.e., steps to describe the method of securing an electronic gift card transfer over a network for detecting misuse processing an electronic gift card transaction). The elements are not sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements does not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims 1-12 are directed to an abstract idea without significantly more.
The U.S.C 101 rejection has been updated with the amendments. The main thrust of the rejection remains the same. 

Conclusion
24.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693